IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,725-01


EX PARTE KERRY DON RUSSEAU, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-0629-10-A IN THE 241ST DISTRICT COURT
FROM SMITH COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
driving while intoxicated and sentenced to imprisonment for eleven years. 
	On December 15, 2011, an order designating issues was signed by the trial court.  The record
suggests that the trial court convened a hearing in January 2013, but the record contains no response
from trial counsel and no findings from the trial court. The habeas record has been forwarded to this
Court prematurely.  We remand this application to the 241st  District Court of Smith County to allow
the trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of 

2
law.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed:  August 21, 2013
Do not publish